
	
		I
		111th CONGRESS
		2d Session
		H. R. 4929
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to ensure that certain
		  Federal contracts are set aside for small businesses, to enhance services to
		  small businesses that are disadvantaged, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Expanding Opportunities for Main Street Act of
			 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Small Business Administration
				provisions
					Title I—Contract opportunities for small business concerns
				
					Sec. 101. Contract opportunities for small business
				concerns.
					Title II—Minority small business enhancement
					Sec. 201. Enhancement of services to small businesses that are
				disadvantaged.
					Sec. 202. Surety bond guarantees.
					Sec. 203. Bundled contracts.
					Sec. 204. Federal contracting goals.
					Sec. 205. Implementation of subcontracting plans.
					Sec. 206. Requirement to consider use of small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals when considering past compliance with subcontracting
				plans.
					Title III—Extension of business stabilization loans
					Sec. 301. Extension of business stabilization
				loans.
					Division B—Minority Business Development Agency
				provisions
					Title I—Minority business development improvements
					Sec. 101. Minority Business Development Program.
					Sec. 102. Qualified minority business.
					Sec. 103. Technical assistance.
					Sec. 104. Loan guarantees.
					Sec. 105. Set-aside contracting opportunities.
					Sec. 106. Termination from the Program.
					Sec. 107. Reports.
					Sec. 108. Definitions.
					Title II—Minority Business Development Agency
				database
					Sec. 201. Minority Business Development Agency
				database.
					Division C—Community economic development
				provisions
					Title I—Ensuring job quality and access in the construction
				sector
					Sec. 101. Targeted hiring requirement for certain construction
				jobs.
					Title II—2-year extension of new markets tax credit national
				limitation
					Sec. 201. 2-year extension of new markets tax credit national
				limitation.
					Title III—Extension of empowerment zone designation
					Sec. 301. Extension of empowerment zone
				designation.
				
			ASmall Business
			 Administration provisions
			IContract
			 opportunities for small business concerns 
				101.Contract
			 opportunities for small business concerns
					(a)In
			 generalNotwithstanding any
			 other provision of law, a Federal department or agency shall, to the extent
			 practicable, award to a small business concern each eligible contract of such
			 department or agency.
					(b)Sole source
			 contractsA Federal department or agency may award an eligible
			 contract to a small business concern if at least one small business concern
			 submits an offer with respect to such contract.
					(c)Award to small
			 business not practicable
						(1)In
			 generalIf a contracting officer of a Federal department or
			 agency determines that awarding an eligible contract to a small business
			 concern under subsection (a) is not practicable, such contracting officer shall
			 make available to the Administrator of the Small Business Administration and
			 the public the following:
							(A)The determination
			 and reasoning of such officer with respect to such eligible contract.
							(B)The names of each
			 small business concern that submitted an offer with respect to such eligible
			 contract.
							(2)ReviewThe
			 Administrator of the Small Business Administration may review each
			 determination under paragraph (1) and, if the Administrator determines it
			 appropriate, may open such contract opportunity for the submission of
			 additional offers.
						(d)DefinitionsIn
			 this Act:
						(1)Eligible
			 contractThe term
			 eligible contract means any contract for the acquisition of goods
			 or services that is in an amount (including options) of more than $3,000 and
			 less than $500,000.
						(2)Small business
			 concernThe term small business concern has the
			 meaning given such term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
						IIMinority small
			 business enhancement
				201.Enhancement of
			 services to small businesses that are disadvantaged
					(a)Net
			 worthSection 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by inserting after
			 disadvantaged individual. the following: For purposes of
			 eligibility for admission as a Program Participant and for continued
			 eligibility after admission, the net worth of such individual may be any amount
			 less than $1,500,000..
					(b)Time limit on
			 participationSection
			 7(j)(15) of the Small Business Act (15 U.S.C. 636(j)(15)) is amended—
						(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
						(2)by inserting
			 (A) after (15); and
						(3)by adding at the
			 end the following:
							
								(B)No time limitation relating to the period
				that a small business concern may receive developmental assistance under the
				Program and contracts under section 8(a) shall apply to a small business
				concern that has not completed a contract under section
				8(a).
								.
						202.Surety bond
			 guaranteesSection 508(f) of
			 title V of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 159) is amended by striking amendments made
			 by this section and inserting amendment made by subsection
			 (c).
				203.Bundled
			 contracts
					(a)DefinitionSection 3(o) of the Small Business Act (15
			 U.S.C. 632(o)) is amended to read as follows:
						
							(o)Definitions of
				Bundling of Contract Requirements and Related TermsFor purposes of this Act:
								(1)Bundled
				contract
									(A)In
				generalThe term
				bundled contract means a contract or order that is entered into to
				meet procurement requirements that are consolidated in a bundling of contract
				requirements, without regard to its designation by the procuring agency or
				whether a study of the effects of the solicitation on civilian or military
				personnel has been made.
									(B)ExceptionsThe term does not include—
										(i)a contract or order with an aggregate
				dollar value below the dollar threshold specified in paragraph (5); or
										(ii)a contract or order that is entered into to
				meet procurement requirements, all of which are exempted requirements under
				paragraph (6).
										(2)Bundling of
				contract requirements
									(A)In
				generalThe term
				bundling of contract requirements means the use of any bundling
				methodology to satisfy 2 or more procurement requirements for goods or services
				previously supplied or performed under separate smaller contracts or orders, or
				to satisfy 2 or more procurement requirements for construction services of a
				type historically performed under separate smaller contracts or orders, that is
				likely to be unsuitable for award to a small business concern due to—
										(i)the diversity, size, or specialized nature
				of the elements of the performance specified;
										(ii)the aggregate dollar value of the
				anticipated award;
										(iii)the geographical dispersion of the contract
				or order performance sites; or
										(iv)any combination of the factors described in
				clauses (i), (ii), and (iii).
										(B)Inclusion of new
				features or functionsA
				combination of contract requirements that would meet the definition of a
				bundling of contract requirements but for the addition of a procurement
				requirement with at least one new good or service shall be considered to be a
				bundling of contract requirements unless the new features or functions
				substantially transform the goods or services and will provide measurably
				substantial benefits to the government in terms of quality, performance, or
				price.
									(C)ExceptionsThe
				term does not include—
										(i)the use of a bundling methodology for an
				anticipated award with an aggregate dollar value below the dollar threshold
				specified in paragraph (5); or
										(ii)the use of a bundling methodology to meet
				procurement requirements, all of which are exempted requirements under
				paragraph (6).
										(3)Bundling
				methodologyThe term
				bundling methodology means—
									(A)a solicitation to obtain offers for a
				single contract or order, or a multiple award contract or order; or
									(B)a solicitation of offers for the issuance
				of a task or a delivery order under an existing single or multiple award
				contract or order.
									(4)Separate smaller
				contractThe term
				separate smaller contract, with respect to bundling of contract
				requirements, means a contract or order that has been performed by 1 or more
				small business concerns or was suitable for award to 1 or more small business
				concerns.
								(5)Dollar
				thresholdThe term
				dollar threshold means $65,000,000, if solely for construction
				services, and $5,000,000 with respect to all other circumstances.
								(6)Exempted
				requirementsThe term
				exempted requirement means a procurement requirement solely for
				items that are not commercial items (as the term commercial item
				is defined in section 4(12) of the Office of Federal Procurement Policy Act (41
				U.S.C. 403(12))).
								(7)Procurement
				requirementThe term
				procurement requirement means a determination by an agency that a
				specified good or service is needed to satisfy the mission of the
				agency.
								.
					(b)Proposed
			 procurement requirementsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended—
						(1)by striking necessary and
			 justified. and inserting necessary and justified, as well as
			 identifying information on the incumbent contract holders, a description of the
			 industries which might be interested in bidding on the contract requirements,
			 and the number of small businesses listed in the industry categories that could
			 be excluded from future bidding if the contract is combined or
			 packaged.; and
						(2)by striking the
			 sentence beginning Whenever the Administration and the contracting
			 procurement agency fail to agree, and inserting the following:
			 Whenever the Administration and the contracting procurement agency fail
			 to agree, the Administrator may review the proposed procurement, may delay the
			 solicitation process for not more than 10 days to make recommendations, and the
			 matter shall be submitted to the Director of the Office of Management and
			 Budget to mediate the disagreement..
						204.Federal
			 contracting goals
					(a)Increase in
			 certain goalsSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended—
						(1)by striking
			 not less than 23 percent and inserting not less than 25
			 percent; and
						(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
						(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
						
							(3)For purposes of this subsection and
				subsection (h), with respect to each procurement contract a small business
				concern may not qualify as more than 2 specified categories, regardless of
				whether such small business concern satisfies the definition of more than 2
				specified categories. The specified categories are small business concerns,
				small business concerns owned and controlled by service-disabled veterans,
				qualified HUBZone small business concerns, small business concerns owned and
				controlled by socially and economically disadvantaged individuals, and small
				business concerns owned and controlled by
				women.
							.
					205.Implementation
			 of subcontracting plansSection 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) is amended by adding at the end the following:
					
						(12)In the case of any contract
				containing a subcontracting plan included pursuant to paragraph (4) or (5), the
				following apply:
							(A)The Federal agency awarding the
				contract shall include in the contract a clause providing for the withholding
				of not less than (i) $5,000 in the case of a contract in the amount of $100,000
				or less, (ii) 3 percent of the contract amount in the case of a contract in an
				amount of more than $100,000 and less than $5,000,000, and (iii) 5 percent of
				the contract amount in the case of a contract in an amount of $5,000,000 or
				more, if the contractor does not achieve the percentage goal for the
				utilization of small business concerns owned and controlled by socially and
				economically disadvantaged individuals as set forth in the subcontracting
				plan.
							(B)The Federal agency awarding the
				contract shall require the contractor to provide written justification to the
				agency whenever the contractor, in performing the contract, does not enter into
				a subcontract with, or substitutes another subcontractor for, a specific small
				business concern identified in the subcontracting plan.
							(13)The Administration shall establish a
				telephone line or other electronic means of communication through which any
				small business concern identified in a subcontracting plan by an offeror or
				bidder may communicate to the Administration any concerns regarding major
				deviations by prime contractors from the use of small business concerns as
				subcontractors under the prime contract as described in subcontracting
				plans.
						.
				206.Requirement to
			 consider use of small business concerns owned and controlled by socially and
			 economically disadvantaged individuals when considering past compliance with
			 subcontracting plansParagraphs (4)(C) and (5)(B) of section 8(d)
			 of the Small Business Act (15 U.S.C. 637(d)) are each amended in the second
			 sentence by inserting , especially compliance with the goal set forth in
			 such plans for the utilization of small business concerns owned and controlled
			 by socially and economically disadvantaged individuals, after
			 other such subcontracting plans.
				IIIExtension of
			 business stabilization loans
				301.Extension of
			 business stabilization loansSection 506(j) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 157) is amended by striking September 30, 2010 and inserting
			 September 30, 2011.
				BMinority Business
			 Development Agency provisions
			IMinority business
			 development improvements
				101.Minority
			 Business Development ProgramThe Director of the Minority Business
			 Development Agency shall establish the Minority Business Development Program
			 (in this title referred to as the Program) to assist qualified
			 minority businesses. The Program shall provide to such businesses the
			 following:
					(1)Technical
			 assistance.
					(2)Loan
			 guarantees.
					(3)Contract
			 procurement assistance.
					102.Qualified
			 minority business
					(a)CertificationFor
			 purposes of the Program, the Director may certify as a qualified minority
			 business any entity that satisfies each of the following:
						(1)Not less than 51
			 percent of the entity is directly and unconditionally owned or controlled by
			 historically disadvantaged individuals.
						(2)Each officer or
			 other individual who exercises control over the regular operations of the
			 entity is a historically disadvantaged individual.
						(3)The net worth of each principal of the
			 entity is not greater than $2,000,000. (The equity of a disadvantaged owner in
			 a primary personal residence shall be considered in this calculation.)
						(4)The principal
			 place of business of the entity is in the United States.
						(5)Each principal of the entity maintains good
			 character in the determination of the Director.
						(6)The entity engages in competitive and bona
			 fide commercial business operations in not less than one sector of industry
			 that has a North American Industry Classification System code.
						(7)The entity submits
			 reports to the Director at such time, in such form, and containing such
			 information as the Director may require.
						(8)Any additional
			 requirements that the Director determines appropriate.
						(b)Term of
			 certificationA certification under this section shall be for a
			 term of 5 years and may not be renewed.
					103.Technical
			 assistance
					(a)In
			 generalIn carrying out the
			 Program, the Director may provide to qualified minority businesses technical
			 assistance with regard to the following:
						(1)Writing business
			 plans.
						(2)Marketing.
						(3)Management.
						(4)Securing
			 sufficient financing for business operations.
						(b)Contract
			 authorityThe Director may
			 enter into agreements with persons to provide technical assistance under this
			 section.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $200,000,000 to the Director to carry out this section. Such sums shall remain
			 available until expended.
					104.Loan
			 guarantees
					(a)In
			 generalSubject to subsection (b), the Director may guarantee up
			 to 90 percent of the amount of a loan made to a qualified minority business to
			 be used for business purposes, including the following:
						(1)Purchasing
			 essential equipment.
						(2)Payroll
			 expenses.
						(3)Purchasing
			 facilities.
						(4)Renovating
			 facilities.
						(b)Terms and
			 conditions
						(1)In
			 generalThe Director may make guarantees under this section for
			 projects on such terms and conditions as the Director determines appropriate,
			 after consultation with the Secretary of the Treasury, in accordance with this
			 section.
						(2)RepaymentNo
			 guarantee shall be made under this section unless the Director determines that
			 there is reasonable prospect of repayment of the principal and interest on the
			 obligation by the borrower.
						(3)Defaults
							(A)Payment by
			 Director
								(i)In
			 generalIf a borrower defaults on the obligation (as defined in
			 regulations promulgated by the Director and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the Director.
								(ii)Payment
			 requiredWithin such period as may be specified in the guarantee
			 or related agreements, the Director shall pay to the holder of the guarantee
			 the unpaid interest on, and unpaid principal of the obligation as to which the
			 borrower has defaulted, unless the Director finds that there was no default by
			 the borrower in the payment of interest or principal or that the default has
			 been remedied.
								(iii)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of the obligation for
			 the benefit of the borrower which may be agreed upon by the parties to the
			 obligation and approved by the Director.
								(B)Subrogation
								(i)In
			 generalIf the Director makes a payment under subparagraph (A),
			 the Director shall be subrogated to the rights of the recipient of the payment
			 as specified in the guarantee or related agreements including, where
			 appropriate, the authority (notwithstanding any other provision of law)
			 to—
									(I)complete,
			 maintain, operate, lease, or otherwise dispose of any property acquired
			 pursuant to such guarantee or related agreements; or
									(II)permit the
			 borrower, pursuant to an agreement with the Director, to continue to pursue the
			 purposes of the project if the Director determines this to be in the public
			 interest.
									(ii)Superiority of
			 rightsThe rights of the Director, with respect to any property
			 acquired pursuant to a guarantee or related agreements, shall be superior to
			 the rights of any other person with respect to the property.
								(iii)Terms and
			 conditionsA guarantee agreement shall include such detailed
			 terms and conditions as the Director determines appropriate to—
									(I)protect the
			 interests of the United States in the case of default; and
									(II)have available
			 all the patents and technology necessary for any person selected, including the
			 Director, to complete and operate the project.
									(C)Payment of
			 principal and interest by DirectorWith respect to any obligation
			 guaranteed under this section, the Director may enter into a contract to pay,
			 and pay, holders of the obligation, for and on behalf of the borrower, from
			 funds appropriated for that purpose, the principal and interest payments which
			 become due and payable on the unpaid balance of the obligation if the Director
			 finds that—
								(i)(I)the borrower is unable
			 to meet the payments and is not in default;
									(II)it is in the public interest to permit
			 the borrower to continue to pursue the purposes of the project; and
									(III)the probable net benefit to the Federal
			 Government in paying the principal and interest will be greater than that which
			 would result in the event of a default;
									(ii)the amount of the
			 payment that the Director is authorized to pay shall be no greater than the
			 amount of principal and interest that the borrower is obligated to pay under
			 the agreement being guaranteed; and
								(iii)the borrower
			 agrees to reimburse the Director for the payment (including interest) on terms
			 and conditions that are satisfactory to the Director.
								(D)Action by
			 Attorney General
								(i)NotificationIf
			 the borrower defaults on an obligation, the Director shall notify the Attorney
			 General of the default.
								(ii)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
									(I)such assets of the
			 defaulting borrower as are associated with the obligation; or
									(II)any other
			 security pledged to secure the obligation.
									(4)Fees
							(A)In
			 generalThe Director shall charge and collect fees for guarantees
			 in amounts the Director determines are sufficient to cover applicable
			 administrative expenses, not to exceed 1 percent of the amount
			 guaranteed.
							(B)AvailabilityFees
			 collected under this paragraph shall—
								(i)be deposited by
			 the Director into the Treasury; and
								(ii)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
								(c)Credit
			 requirementsTo receive a
			 loan guaranteed under this section a qualified minority business shall—
						(1)be in good
			 standing with regard to the credit of that business in the determination of the
			 Director;
						(2)have received
			 technical assistance under section 103; and
						(3)submit reports, at
			 such time, in such form, and containing such information as the Director may
			 require regarding the credit of the business.
						(d)Limits on
			 guarantee amounts
						(1)Maximum amount
			 of guaranteeThe Director may not guarantee more than $450,000 of
			 any loan under this section.
						(2)Maximum gross
			 loan amountA loan guaranteed under this section may not be for a
			 gross loan amount in excess of $500,000.
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director not more than $500,000,000 to
			 carry out this section during fiscal years 2011 through 2016.
					105.Set-aside
			 contracting opportunities
					(a)In
			 generalThe Director may
			 enter into agreements with the United States Government and any department,
			 agency, or officer thereof having procurement powers for purposes of providing
			 for the fulfillment of procurement contracts and providing opportunities for
			 qualified minority businesses with regard to such contracts.
					(b)Qualifications
			 on participationThe Director
			 shall by rule establish requirements for participation under this section by a
			 qualified minority business in a contract.
					(c)Annual limit on
			 number of contracts per qualified minority businessA qualified minority business may not
			 participate under this section in contracts in an amount that exceeds
			 $10,000,000 for goods and services each fiscal year.
					(d)Limits on
			 contract amounts
						(1)Goods and
			 servicesExcept as provided
			 in paragraph (2), a contract for goods and services under this section may not
			 exceed $6,000,000.
						(2)Manufacturing
			 and constructionA contract for manufacturing and construction
			 services under this section may not exceed $10,000,000.
						106.Termination
			 from the ProgramThe Director
			 may terminate a qualified minority business from the Program for any violation
			 of a requirement of sections 102 through 105 of this Act by that qualified
			 minority business, including the following:
					(1)Conduct by a
			 principal of the qualified minority business that indicates a lack of business
			 integrity.
					(2)Willful failure to
			 comply with applicable labor standards and obligations.
					(3)Consistent failure
			 to tender adequate performance with regard to contracts under the
			 Program.
					(4)Failure to obtain
			 and maintain relevant certifications.
					(5)Failure to pay
			 outstanding obligations owed to the Federal Government.
					107.Reports
					(a)Report of the
			 DirectorNot later than
			 October 1, 2011, and annually thereafter, the Director shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the activities of the Director during the preceding year with
			 respect to the Program.
					(b)Report of the
			 Secretary of CommerceNot
			 later than October 1, 2011, and annually thereafter, the Secretary of Commerce
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing the activities the Secretary engaged in during
			 the preceding year to build wealth among historically disadvantaged
			 individuals.
					108.DefinitionsIn this Act:
					(1)The term
			 historically disadvantaged individual means any individual who is
			 a member of a group that is designated as eligible to receive assistance under
			 section 1400.1 of title 15, Code of Federal Regulations, as in effect on
			 January 1, 2009.
					(2)The term
			 principal means any person that the Director determines to
			 exercise significant control over the regular operations of a business
			 entity.
					IIMinority Business
			 Development Agency database
				201.Minority
			 Business Development Agency databaseNot later than 90 days after the date of
			 enactment of this Act, the National Director of the Minority Business
			 Development Agency shall establish a database to assist prime contractors in
			 identifying historically disadvantaged firms for subcontracting.
				CCommunity economic
			 development provisions
			IEnsuring job
			 quality and access in the construction sector
				101.Targeted hiring
			 requirement for certain construction jobs
					(a)Contracts
			 subject to this sectionThe requirements of this section shall
			 apply to all contracts for construction and rehabilitation of facilities and
			 infrastructure funded directly by or assisted in whole or in part by or through
			 the Federal Government in fiscal year 2011.
					(b)Employment of
			 targeted workers
						(1)Project work
			 hours requirementThe
			 Secretary of Labor shall establish a minimum percentage of construction work
			 hours to be performed by targeted workers for each contract subject to this
			 section in each labor market area.
						(2)Utilization of
			 apprenticeship programs
							(A)Contractor
			 participation requirementsEach contractor and subcontractor that
			 seeks to provide construction services on contracts subject to this section
			 shall submit adequate assurances with its bid or proposal that it participates
			 in a qualified apprenticeship program, with a written arrangement with a
			 qualified pre-apprenticeship program, as defined by the Secretary of Labor, for
			 each craft or trade classification of worker that the contractor or
			 subcontractor intends to employ to perform work on the project.
							(B)Certification of
			 other programs in certain localitiesIn the event that the
			 Secretary of Labor certifies that a qualified apprenticeship program (as
			 defined in subparagraph (A)) for a craft or trade classification that a
			 prospective contractor or subcontractor intends to employ, is not operated in
			 the locality where the contract or subcontract will be performed, an
			 apprenticeship or other training program that is not an employee welfare
			 benefit plan (as defined in such section) may be certified by the Secretary as
			 a qualified apprenticeship or other training program provided it is registered
			 with the Department of Labor, Office of Apprenticeship, or a State
			 apprenticeship agency recognized by the Office of Apprenticeship for Federal
			 purposes.
							(C)Apprentice
			 utilizationEach contractor and subcontractor performing work on
			 contracts subject to this section shall employ apprentices or trainees enrolled
			 in qualified apprenticeship programs to the maximum extent permitted in the
			 program’s written standards, and shall submit adequate assurances that it is
			 not party to contractual agreements that preclude its ability to meet the
			 targeted hiring requirements set forth in paragraph (1).
							(3)DefinitionsFor
			 purposes of this section—
							(A)the term labor market area has
			 the meaning given such term in section 101(18) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801(18));
							(B)the term qualified apprenticeship
			 program means an apprenticeship or other training program that qualifies
			 as an employee welfare benefit plan as defined in section 3(1)
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1));
			 and
							(C)the term
			 targeted workers means individuals who reside in the same labor
			 market area as the applicable project and who—
								(i)(I)are members of families
			 that received a total income, that during the 2-year period prior to employment
			 on the project or admission to the pre-apprenticeship program, did not exceed
			 200 percent of the Federal poverty guidelines (exclusive of unemployment
			 compensation, child support payments, payments described in 29 United States
			 Code section 2801(25)(A), and old-age and survivors insurance benefits received
			 under section 202 of the Social Security Act (42 U.S.C. 402); and
									(II)reside in a census tract in which not
			 less than 20 percent of the households have income below the Federal poverty
			 guidelines;
									(ii)are
			 members of a targeted group, within the meaning of section 51 of the Internal
			 Revenue Code of 1986; or
								(iii)qualify as
			 displaced homemakers as such term is defined in section 3(10) of
			 the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(10)).
								(c)Facilitating
			 compliance and project efficiencyIn order to achieve the
			 purposes of this section and to promote prompt completion of construction
			 projects undertaken pursuant to this Act, the Secretary of Labor may require
			 that contractors and subcontractors performing construction work under a
			 contract subject to this section enter into an agreement consistent with the
			 standards set forth in section 4 of Executive Order 13502 and the requirements
			 of subsection (b)(1) of this section.
					(d)Implementation
						(1)In
			 generalNo law or regulation governing the operations or
			 activities of any agency responsible for implementing provisions of this
			 section shall be interpreted to prohibit Federal agencies, funding recipients,
			 contractors, or subcontractors, from advancing the purposes of this section
			 through additional project requirements or actions. The Secretary of Labor
			 shall be responsible for ensuring the implementation and enforcement of this
			 section, including investigating noncompliance, and shall, not later than 180
			 days after the date of enactment of this Act, adopt such rules, regulations,
			 and guidance, and issue such orders as the Secretary determines necessary and
			 appropriate to achieve the purposes of this section.
						(2)ComplianceIn
			 the event of material noncompliance with this section by a recipient,
			 contractor, or subcontractor, the Secretary of Labor shall have the authority
			 to assess and collect penalties from such recipient, contractor, or
			 subcontractor of not more than 5 percent of the contract amount. The Secretary
			 shall allow for reduction or avoidance of penalty assessments for
			 non-compliance with the targeted hiring requirements of subsection (b)(1) only
			 where the entity in question demonstrates that—
							(A)compliance was
			 impossible because of a shortage of targeted workers in the local labor market;
			 and
							(B)the employer
			 utilized all specified measures to obtain targeted workers.
							The
			 Secretary may specify measures required to be taken to obtain targeted
			 workers.(e)dedicated
			 resources for training and recruitmentIn order to facilitate the objectives of
			 this section, not less than 1 percent of any funds authorized and appropriated
			 or otherwise allocated for construction for fiscal year 2011 shall be set aside
			 to—
						(1)provide
			 pre-apprenticeship training and other support services through programs that
			 have strong track records of placing targeted workers into sustained employment
			 in the construction trades and that have written agreements with qualified
			 apprenticeship programs;
						(2)provide support to
			 community-based organizations that have written agreements with programs
			 described in subsection (b)(2) to participate in such programs by recruiting
			 targeted workers; or
						(3)provide support to
			 contractors either—
							(A)that are
			 community-based nonprofit organizations that both—
								(i)have
			 a governing body in which a majority the members qualify as targeted workers;
			 and
								(ii)have less than
			 one million dollars in annual revenue from construction work of any type,
			 or
								(B)in which such a
			 community-based nonprofit organization has a 100 percent controlling interest
			 for work relating to such Act to meet the cost of participating in
			 apprenticeship programs.
							(f)Sense of
			 Congress regarding participation of socially and economically disadvantaged
			 businessesIt is the sense of
			 Congress that each agency responsible for implementing provisions relating to
			 construction contracting and subcontracting in fiscal year 2011 should ensure
			 that any regulation, policy, or funding disbursement made provides for the
			 inclusive participation by socially and economically disadvantaged small
			 business concerns, as defined under section 8(a) of the Small Business Act (15
			 U.S.C. 637(a)), including through bidding credits, program eligibility
			 standards, and other means.
					II2-year extension
			 of new markets tax credit national limitation
				201.2-year
			 extension of new markets tax credit national limitation
					(a)In
			 generalSubparagraph (F) of
			 section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking
			 2009 and inserting 2009, 2010, and 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 investments made after December 31, 2009.
					IIIExtension of
			 empowerment zone designation
				301.Extension of
			 empowerment zone designation
					(a)In
			 generalClause (i) of section
			 1391(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to areas with
			 respect to which a designation under section 1391 of such Code is in effect on
			 December 31, 2009.
					
